To prove ineffective assistance of counsel, a petitioner must
                demonstrate that counsel's performance was deficient in that it fell below
                an objective standard of reasonableness, and resulting prejudice such that
                there is a reasonable probability that, but for counsel's errors, the outcome
                of the proceedings would have been different.      Strickland v. Washington,
                466 U.S. 668, 687-88 (1984); Warden v. Lyons, 100 Nev. 430, 432-33, 683
                P.2d 504, 505 (1984) (adopting the test in Strickland). Both components of
                the inquiry must be shown.         Strickland, 466 U.S. at 697. We give
                deference to the district court's factual findings if supported by substantial
                evidence and not clearly erroneous but review the court's application of
                the law to those facts de novo. Lader v. Warden, 121 Nev. 682, 686, 120
                P.3d 1164, 1166 (2005).
                            At the evidentiary hearing, Chen's trial counsel testified that
                she acknowledged that Chen had a knife during the attack, but argued
                that the knife was not actually used to cause the injuries sustained by the
                victims, because she believed that the witnesses would testify that they
                observed a knife and it would have been too hard to discredit all of the
                witnesses. We agree with the district court's determination that this
                tactical decision was not objectively unreasonable and we affirm the denial
                of this claim.   See Ford v. State, 105 Nev. 850, 853, 784 P.2d 951, 953
                (1989) ("Tactical decisions are virtually unchallengeable absent
                extraordinary circumstances.").
                            Third, Chen contends that the district court erred by denying
                his claim that his counsel was ineffective for failing to file pretrial motions
                regarding the admissibility of prior bad acts. Chen argues that had
                counsel obtained a pretrial determination regarding what evidence would
                be admissible, counsel would not have had to object during the

SUPREME COURT
        OF
     NEVADA
                                                       2
(0) 1941A
                    prosecution's opening statement and the jury would not have heard the
                    words "prior bad acts." The district court determined that, because this
                    court held on direct appeal that the character evidence was not prior bad
                    act evidence, the issue was resolved by the law of the case and counsel's
                    objection to the character evidence was not objectively unreasonable. This
                    determination failed to address the merit of Chen's claim. Nevertheless,
                    Chen failed to demonstrate that counsel was deficient. Because the
                    statements counsel objected to did not actually reference evidence of prior
                    bad acts, Chen failed to demonstrate that the filing of a pretrial motion
                    regarding the admissibility of prior bad act evidence would have prevented
                    counsel's objection. Therefore, we affirm the denial of this claim.        See

                    Wyatt v. State, 86 Nev. 294, 298, 468 P.2d 338, 341 (1970) ("If a judgment
                    or order of a trial court reaches the right result, although it is based on an
                    incorrect ground, the judgment or order will be affirmed on appeal.").
                                Having concluded that Chen is not entitled to relief, we
                                ORDER the judgment of the district court AFFIRMED.



                                                  .--LL ciac
                                             Hardesty


                                               , J.
                    Douglas

                    cc: Hon. James Todd Russell, District Judge
                         Erik R. Johnson
                         Attorney General/Carson City
                         Carson City District Attorney
                         Carson City Clerk



SUPREME COURT
        OF
     NEVADA
                                                          3
(0) 1947A    4ito